

CIRCOR INTERNATIONAL, INC.
STOCK OPTION INDUCEMENT AWARD




THIS STOCK OPTION is granted by CIRCOR International, Inc. (the “Company”) to
Scott A. Buckhout, (the “Optionee”) as of the 9th day of April, 2013 (the “Grant
Date”).


WHEREAS, the Company desires to employ the Optionee as its President and Chief
Executive Officer;


WHEREAS, the Board desires to deliver sustainable shareholder value and achieve
consistent returns at or above market value;


WHEREAS, the Board has determined that it is in the best interests of the
Company to grant an inducement award to retain the Optionee’s services on the
terms and conditions set forth below; and


WHEREAS, the Optionee finds such terms and conditions to be acceptable.


NOW, THEREFORE, in consideration of the premises and of the services performed
and to be performed by the Optionee, the Company hereby grants this Stock Option
to the Optionee on the terms and conditions hereinafter expressed (this
“Agreement”).


1. OPTION GRANT


The Optionee shall have the right to purchase a total of 200,000 shares of the
Company’s common stock, par value $.01 per share (“Common Stock”) at an exercise
price of $41.17 per share. The exercise price is not less than one hundred
percent of the Fair Market Value of a share of Common Stock on the date hereof.
The term of this Stock Option shall extend until the tenth anniversary of the
Grant Date (the “Expiration Date”), subject to earlier termination as set forth
below. The Optionee may only exercise this Stock Option to the extent that it is
vested under Section 2 below and is exercisable under Sections 3 and 4 below.
The permitted methods to exercise this Stock Option are set forth in Section 5
below. Except as specifically provided to the contrary under this Agreement, (a)
capitalized terms not otherwise defined herein shall have the meanings set forth
for such terms in the CIRCOR International, Inc. Amended and Restated 1999 Stock
Option and Incentive Plan (the “Plan”), and (b) this Stock Option shall be
construed and administered in accordance with the Plan, the terms of which are
hereby incorporated by reference, including but not limited to the provisions
with respect to the powers of the Administrator to interpret this Stock Option
and adjust its terms. The Option subject to this Agreement shall not be charged
against the Plan’s share reserve. This Stock Option is not intended to qualify
as an Incentive Stock Option.


2. VESTING


No portion of this Stock Option shall be vested on the Grant Date. The Optionee
may vest in this Stock Option, in whole or in part, based on achieving the stock
price performance vesting

-1-

--------------------------------------------------------------------------------



requirements set forth in this Section. Vesting or becoming vested under this
Section 2 shall only entitle the Optionee to exercise the vested portion of this
Stock Option at the times provided for in Sections 3 and 4 below. The unvested
portion of this Stock Option shall be forfeited immediately upon termination of
employment with the Company and its Subsidiaries for any reason.


(a) This Stock Option shall vest under this Section 2(a) only to the extent that
the Company achieves a Stock Price Target as set forth in the table below,
provided that the Optionee remains employed by the Company or its Subsidiaries
when the Company achieves such Stock Price Target:




Stock Price Target
Cumulative Vested Portion of Stock Option
(in shares)
$50.00
50,000
$60.00
100,000
$70.00
150,000
$80.00
200,000





For purposes of this Section 2(a), the following rules shall apply:


(1) A Stock Price Target shall only be considered to have been attained prior to
a Sale Event if the closing price of share of Common Stock is equal to or higher
than such Stock Price Target for a period of sixty (60) consecutive trading
days.


(2) If there is a Sale Event prior to the fifth anniversary of the Grant Date, a
Stock Price Target shall be determined on based on the aggregate value of the
consideration paid with respect to a share of Common Stock upon or in connection
with such event as reasonably determined by the Committee, and any shares of
Common Stock relating to this Stock Option for which a Stock Price Target has
been met upon such sale but which are previously unvested shall immediately vest
and be exercisable.


(3) Any portion of the Stock Option that vests under this Section 2(a) shall
remain vested regardless of the Company’s subsequent stock price performance.


(b) Any portion of this Stock Option that has not vested by the fifth (5th)
anniversary of the Grant date shall be immediately forfeited.










3.    OPTION EXERCISE DURING EMPLOYMENT

-2-

--------------------------------------------------------------------------------





The Optionee may exercise the portion of this Stock Option that has vested under
Section 2 while employed by the Company or its Subsidiaries prior to the
Expiration Date as follows: (i) 25% upon vesting, (ii) 50% upon the 1st
anniversary of vesting and (iii) 100% upon the 2nd anniversary of vesting. The
foregoing provision regarding exercisability shall apply separately to each
portion of this Stock Option that becomes vested based on a different Stock
Price Target; provided, however, that in all events the vested portion of the
Option shall be fully exercisable on the 5th anniversary of the Grant Date if
the Optionee is then employed by the Company or its Subsidiaries. If there is a
Sale Event before the fifth anniversary of the Grant Date and the Optionee is
then employed by the Company or its Subsidiaries, the Optionee may exercise the
vested portion of his Options subject to the provision of Section 3.


4.    OPTION EXERCISE AFTER EMPLOYMENT TERMINATION


If the Optionee is a “Good Leaver” (as defined below), he may exercise Options
that were previously vested for three months following his employment
termination date. If the Optionee terminates employment for any other reason, he
shall immediately forfeit all Options whether vested or unvested. The Optionee
shall be a "Good Leaver" if either (i) he terminates his employment with the
Company and its Subsidiaries due to death or Disability, (ii) the Company and
its Subsidiaries terminate his employment without Cause, or (iii) he terminates
employment with the Company and its Subsidiaries for Good Reason. For purposes
of this Stock Option, “Cause” and “Good Reason” shall have the meanings set
forth the Severance Agreement between the Optionee and the Company dated April
9, 2013. “Disability” shall have the meaning set forth in Section 22(e) of the
Code. The unexercised portion of this Stock Option shall forever lapse upon the
earlier of the exercise date and three months after employment termination.


5.    METHOD OF EXERCISE


(a) The Optionee may exercise this Stock Option only in the following manner:
from time to time on or prior to the Expiration Date of this Stock Option, the
Optionee may give written notice to the Administrator of his or her election to
purchase some or all of the vested Option Shares purchasable at the time of such
notice. This notice shall specify the number of Option Shares to be purchased.


Payment of the purchase price for the Option Shares may be made by one or more
of the following methods: (i) in cash, by certified or bank check or other
instrument acceptable to the Administrator; (ii) by the Optionee delivering (or
attesting to the ownership of) shares of Stock that have been purchased by the
Optionee on the open market or that have been beneficially owned by the Optionee
for at least six months and that are not then subject to restrictions under any
Company plan; (iii) by the Optionee delivering to the Company a properly
executed exercise notice together with irrevocable instructions to a broker to
promptly deliver to the Company cash or a check payable and acceptable to the
Company to pay the option purchase price, provided that in the event the
Optionee chooses to pay the option purchase price as so provided, the Optionee
and the broker shall comply with such procedures and enter into such agreements
of indemnity and other agreements

-3-

--------------------------------------------------------------------------------



as the Administrator shall prescribe as a condition of such payment procedure;
or (iv) a combination of (i), (ii) and (iii) above. Payment instruments will be
received subject to collection.


The transfer to the Optionee on the records of the Company or of the transfer
agent of the Option Shares will be contingent upon (i) the Company’s receipt
from the Optionee of the full purchase price for the Option Shares, as set forth
above, (ii) the fulfillment of any other requirements contained herein or in the
Plan or in any other agreement or provision of laws, and (iii) the receipt by
the Company of any agreement, statement or other evidence that the Company may
require to satisfy itself that the issuance of Stock to be purchased pursuant to
the exercise of Stock Options under the Plan and any subsequent resale of the
shares of Stock will be in compliance with applicable laws and regulations. In
the event the Optionee chooses to pay the purchase price by previously-owned
shares of Stock through the attestation method, the number of shares of Stock
transferred to the Optionee upon the exercise of the Stock Option shall be net
of the shares attested to.


(b) The shares of Stock purchased upon exercise of this Stock Option shall be
transferred to the Optionee on the records of the Company or of the transfer
agent upon compliance to the satisfaction of the Administrator with all
requirements under applicable laws or regulations in connection with such
transfer and with the requirements hereof and of the Plan. The determination of
the Administrator as to such compliance shall be final and binding on the
Optionee. The Optionee shall not be deemed to be the holder of, or to have any
of the rights of a holder with respect to, any shares of Stock subject to this
Stock Option unless and until this Stock Option shall have been exercised
pursuant to the terms hereof, the Company or the transfer agent shall have
transferred the shares to the Optionee, and the Optionee’s name shall have been
entered as the stockholder of record on the books of the Company. Thereupon, the
Optionee shall have full voting, dividend and other ownership rights with
respect to such shares of Stock.


(c) The minimum number of shares with respect to which this Stock Option may be
exercised at any one time shall be 100 shares, unless the number of shares with
respect to which this Stock Option is being exercised is the total number of
shares subject to exercise under this Stock Option at the time.


(d) Notwithstanding any other provision hereof or of the Plan, no portion of
this Stock Option shall be exercisable after the Expiration Date hereof and the
exercisability of this Stock Option shall be subject to making acceptable
arrangements with the Company for tax withholding consistent with the terms of
the Plan.


6.TRANSFER LIMITATIONS


This Agreement is personal to the Optionee, is non-assignable and is not
transferable in any manner, by operation of law or otherwise, other than by will
or the laws of descent and distribution. This Stock Option is exercisable,
during the Optionee’s lifetime, only by the Optionee, and thereafter, only by
the Optionee’s legal representative or legatee.



-4-

--------------------------------------------------------------------------------



7.    CLAWBACK


This Stock Option and the shares of Common Stock subject to this Stock Option
shall be subject to, and shall comply with, the Company’s stock ownership
guidelines (unless waived by the Committee) and the Company’s policies that are
applicable to all executive officers regarding forfeitures of incentive awards
due to material financial restatements, executive misconduct or other
wrongdoing, as may be in effect from time to time.  For avoidance of doubt, such
policies include any compensation recovery policy as may be adopted in
connection with meeting applicable exchange listing requirements.


8.    ADJUSTMENT


This Stock Option shall be subject to adjustment by the Committee pursuant to
Section 3(b) of the Plan on account of any transaction described therein. The
Optionee specifically acknowledges that the Committee in its sole discretion
may, among other things, unilaterally cancel this Stock Option in connection
with a Sale Event by providing the Optionee a cash payment (less applicable
withholding taxes) in an amount equal to the excess, if any, of the value of the
acquisition consideration payable with respect to a share of Common Stock over
the exercise price per share as provided in Section 1 above, multiplied by the
number of vested shares remaining exercisable hereunder (determined after taking
into account any vesting as a result of a Sale Event under this Stock Option).


9.    MISCELLANEOUS PROVISIONS
(a)    Integrated Agreement. This Stock Option constitutes the entire
understanding and agreement between the Optionee and the Company with respect to
the subject matter contained herein and supersedes any prior agreements,
understandings, restrictions, representations, or warranties between the
Optionee and the Company with respect to such subject matter other than those as
set forth or provided for herein. To the extent contemplated herein, the
provisions of this Stock Option shall survive any exercise of this option and
shall remain in full force and effect.


(b)    Employment. For purposes of this Stock Option, “employment” shall mean
the performance of services for the Company or a Subsidiary as an employee for
federal income tax purposes. The Optionee shall be deemed to have terminated
employment either upon an actual termination of service with the Company and its
Subsidiaries, or at the time that the Subsidiary for which the Optionee is
employed by ceases to be a Subsidiary under the terms of the Plan, provided that
the Optionee is not employed immediately thereafter by the Company. The
Optionee’s employment with the Company or one of its Subsidiaries shall not be
deemed to have terminated if the Optionee takes any military leave, sick leave,
or other bona fide leave of absence approved by the Company or the Subsidiary,
as applicable, regardless of whether pay is suspended during such leave.


(c)    Governing Law. This Stock Option shall be governed by and construed in
accordance with the laws of the State of Delaware without regard to conflict of
law principles.

-5-

--------------------------------------------------------------------------------



(d)    Headings. The headings are intended only for convenience in finding the
subject matter and do not constitute part of the text of this Stock Option and
shall not be considered in the interpretation of this option.
(e)    Saving Clause. If any provision(s) of this Stock Option shall be
determined to be illegal or unenforceable, such determination shall in no manner
affect the legality or enforceability of any other provision hereof.
(f)    Notices. All notices, requests, consents and other communications shall
be in writing and be deemed given when delivered personally, by telex or
facsimile transmission or when received if mailed by first class registered or
certified mail, postage prepaid. Notices to the Company or the Optionee shall be
addressed to such address or addresses as may have been furnished by such party
in writing to the other.
(g)    Benefit and Binding Effect. This Stock Option shall be binding upon and
shall inure to the benefit of the parties hereto, their respective successors,
permitted assigns, and legal representatives. The Company has the right to
assign this Stock Option, and such assignee shall become entitled to all the
rights of the Company hereunder to the extent of such assignment.
(h)    Counterparts. For the convenience of the parties and to facilitate
execution, this Stock Option may be executed in two or more counterparts, each
of which shall be deemed an original, but all of which shall constitute one and
the same document.


IN WITNESS WHEREOF, the Company has caused the execution hereof by its duly
authorized officer and Optionee has agreed to the terms and conditions of this
option, all effective as of the date first above written.




CIRCOR INTERNATIONAL, INC.




By /s/ David F. Dietz
David F. Dietz
Chairman of the Board


April 9, 2013




By /s/ Scott A. Buckhout
Scott A. Buckhout
   
April 9, 2013

-6-